UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 7, 2007 Peoples Community Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 000-29949 31-1686242 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 6100 West Chester Road, West Chester, Ohio 45069 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (513) 870-3530 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): GWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) GSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) GPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) GPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On December 7, 2007, Peoples Community Bancorp, Inc. (the "Company") issued a press release announcing that its Board of Directors has suspended its prior policy of paying quarterly cash dividends of $.15 per share on the common stock of the Company. For additional information, reference is made to the Company’s press release dated December 7, 2007, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto. Item 9.01
